DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I without traverse in the reply filed on 06/03/2022 is acknowledged.

Response to Amendment
Claims 1-2, 5-6, 14, 18-19, 22-23, 26, 28, 30-33, 38-40 and 80 are currently pending in the present application. Claims 1-2, 5-6, 14, 18-19, 22-23, 26, 28 and 30-33 are previously presented; claims 38 and 80 are currently amended; claims 39-40 are original; and claims 3-4, 7-13, 15-17, 20-21, 24-25, 27, 29, 34-37, 41-79 and 81-87 are canceled. The amendment dated June 03, 2022 has been entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "between the first and second substrate surfaces" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Because in claim 1, there is no "a first substrate surface" or “a first substrate”, it is unclear which substrate surface it refers to. Thereby as being indefinite, claim 38 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “between the first and second substrate surfaces" to be --between the surface and the second substrate surface--, based on claim 1.
Claims 39-40 are rejected because they depend upon claim 38; they are likewise rejected under the same rationale as that set forth above with respect to claim 38.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 14, 18-19, 22-23, 30, 38 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2016/0178588, hereinafter “Abbott”).
Regarding claim 1, Abbott discloses an article (Figures 6, 8-9 and 15-16; see Paragraphs [0062], [0064]-[0065] and [0071]-[0072] identifying the embodiment shown in Figures 8-9 and 15-16) comprising: a substrate having a surface (Figure 8, Substrate having a surface; Paragraph [0064] “substrates promote different alignment conditions of the LC at the substrate-LC interface … one of the surfaces induces homeotropic alignment while the other one induces planar alignment”), wherein the surface is patterned with a surface pattern (Paragraph [0065] “FIGS. 9A-9D. Examples of LC films supported surfaces that induce (9A) homeotropic, (9B) planar and (9C-9D) azimuthal alignment … The diameter of the microwells is 200 μm and the SU-8 film thickness is 7.9 μm for all samples shown in the figure”) that extends over a first area (choose an area where the microwells are disposed); a monocrystalline liquid crystalline material (Paragraphs [0071] “In Example 4, we investigate the dominant effect of toluene on the phase behavior of BP-forming LCs”) that extends over the first area (Paragraph [0112] “topographical domains equivalent to the wells where the liquid crystal will be deposited”).
In the embodiment shown in Figures 8-9 and 15-16 and discussion, Abbott does not explicitly disclose the liquid crystalline material is a monocrystalline liquid crystalline material. 
However, Abbott teaches the liquid crystalline material is BP-forming LCs containing S-811 (chiral dopant) and MLC-2142 (Paragraph [0077]; the examiner considers the specification where the applicant discloses the identical material. “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112.01 II]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the article as disclosed by Abbott with the teachings of Abbott, wherein the liquid crystalline material is a monocrystalline liquid crystalline material, for the purpose of using a known material characterized as a function of temperature, for example, for chemical sensing applications (Abbott: Paragraph [0177]).

Regarding claim 2, Abbott discloses the limitations of claim 1 above, and further discloses wherein the monocrystalline material is a blue phase liquid crystal ([0077] “BP-forming LCs”).
Regarding claim 5, Abbott discloses the limitations of claim 1 above, and further discloses wherein the monocrystalline material is a cholesteric liquid crystal ([0074] “a BP-
forming cholesteric LC”).

Regarding claim 14, Abbott discloses the limitations of claim 1 above, and further discloses wherein the first area is at least 1 mm2 (see topographical domains in Figure 6 comprising microwells where the liquid crystal are deposited and Paragraph [0027] “LC films (supported on microwells) had a diameter of 200 μm and a thickness of 22 μm”. Choose, for example, a 5x5 array of microwells, thereby the area is at least 1 mm2).

Regarding claim 18, Abbott discloses the limitations of claim 1 above, and further discloses wherein the monocrystalline material is at least 20 μm thick (Paragraph [0027] “LC films (supported on microwells) had a diameter of 200 μm and a thickness of 22 μm”).

Regarding claim 19, Abbott discloses the limitations of claim 1 above, and further discloses wherein the surface pattern relieves elastic distortions that would be induced by a homogenous surface (see Paragraphs [0112] “topographical domains equivalent to the wells where the liquid crystal will be deposited” and [0232] “the release in elastic energy made possible by the formation of the double twist structures leads to the formation of the BP”, teaching the surface pattern where microwells are disposed, i.e., the surface comprises microwells homogenously, and that the release in elastic energy made possible by the change of the formation on the surface).
Regarding claim 22, Abbott discloses the limitations of claim 1 above, and further discloses wherein the surface pattern comprises topographical features (Paragraph [0112] “topographical domains equivalent to the wells where the liquid crystal will be deposited”           ).

Regarding claim 23, Abbott discloses the limitations of claim 1 above, and further discloses wherein the surface pattern comprises chemical and topographical features (Paragraph [0112] “topographical domains … chemically activating the surface”).

Regarding claim 30, Abbott discloses the limitations of claim 1 above, and further discloses wherein the surface is patterned with regions that induce a tilted orientation of molecules in the monocrystalline liquid crystalline material (see Figure 8 where LCs are oriented and tilted on the surface of the substrate; Paragraph [0165]) (Regarding the monocrystalline liquid crystalline material, see Paragraph [0077]).

Regarding claim 38, Abbott discloses the limitations of claim 1 above.
In the embodiment shown in Figures 8-9 and 15-16 and discussion, Abbott does not explicitly disclose a liquid crystal cell comprising: the article according to claim 1; a second substrate having a second substrate surface, wherein 
the monocrystalline liquid crystalline material is disposed between the surface and the second substrate surface (see 35 USC § 112 (b) rejections above).
In the embodiment shown in Figure 5, however, Abbott teaches a model dosimeter, to demonstrate the use of blue phase transition in practical sensors, comprising two glass substrates to hold a liquid crystal film (Paragraph [0131]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the embodiment shown in Figures 8-9 and 15-16 with the teachings of Abbott, to have a liquid crystal cell comprise: the article, a second substrate having a second substrate surface, wherein the monocrystalline liquid crystalline material is disposed between the surface and the second substrate surface, for the purpose of holding the BP-forming cholesteric LC in practical sensors (Abbott: Figure 5, Paragraph [0131]) and as conventionally known in the art.

Regarding claim 80, Abbott discloses the limitations of claim 1 above, and further discloses a method comprising: providing a first substrate having a surface pattern (Figure 8, Substrate having a surface; Paragraph [0064]) that extends over a first area (choose an area where the microwells are disposed).
In the embodiment shown in Figures 8-9 and 15-16 and discussion, Abbott does not explicitly disclose providing a second substrate;
disposing a liquid crystal mixture between the first substrate and the second substrate such that the liquid crystal mixture contacts the surface pattern; and
allowing the surface pattern to direct the self-assembly of the liquid crystal material to form a monocrystalline liquid crystal over the surface pattern to thereby form an article according to claim 1.
In the embodiment shown in Figure 5, however, Abbott teaches a device comprising: two glass substrates to hold a liquid crystal film (Paragraph [0061]), in which a liquid crystal mixture is disposed between a first substrate and a second substrate (Figure 5), allowing the surface pattern to direct the self-assembly of the liquid crystal material over the surface pattern (see Paragraph [0092]) (Regarding the monocrystalline liquid crystalline material, see Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the embodiment shown in Figures 8-9 and 15-16 with the teachings of Abbott, to have a method comprise: providing a first substrate having a surface pattern that extends over a first area; providing a second substrate; disposing a liquid crystal mixture between the first substrate and the second substrate such that the liquid crystal mixture contacts the surface pattern; and allowing the surface pattern to direct the self-assembly of the liquid crystal material to form a monocrystalline liquid crystal over the surface pattern to thereby form an article, for the purpose of utilizing BPs in chemical sensing applications (Abbott: Paragraph [0258]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of Chen et al. (US 2014/0063423, hereinafter “Chen”).
Regarding claim 31, Abbott discloses the limitations of claim 1 above.
Abbott does not disclose that the monocrystalline liquid crystalline material is switchable on application of an external field.
However, Chen teaches, under the influence of the electric field, the orientation change, lattice deformation, phase conversion, and the birefringence effect of the lattice or molecule of the blue phase liquid crystal can be induced (Paragraph [0003]). 
Because Abbott suggests utilizing BPs in chemical sensing applications (Paragraph [0258]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the article as disclosed by Abbott with the teachings of Chen, wherein the monocrystalline liquid crystalline material is switchable on application of an external field, for the purpose of utilizing the property of the blue phase liquid crystals such that the orientation change, lattice deformation and phase conversion thereof occurs in a device under the influence of the electric field (Chen: Paragraph [0003]).

Allowable Subject Matter
Claims 6, 26, 28, 32-33 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Abbott discloses the limitations of claim 1 above. However, Abbott fails to teach or disclose “the surface pattern is a stripe pattern or a hexagonal array pattern”. The examiner further considered Chien (US 2012/0262662), Oton (US 2019/0250438) and Kubota (US 2013/0242233). For example, Chien teaches blue phase liquid crystals that are stabilized with dopants and nanorods such as metallic nanorods ([Abstract], Paragraph [0017]), but fails to disclose the combination and arrangement of elements as recited above. Abbott, Chen, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 6.
Regarding claim 26, Abbott discloses the limitations of claim 1 above. However, Abbott fails to teach or disclose “the surface pattern is a pattern of stripes, the pattern period Ls is the width of two adjacent stripes, and the pattern period Ls is equal to the lattice constant of a unit cell of the monocrystalline liquid crystalline material”. The examiner further considered Chien (US 2012/0262662), Oton (US 2019/0250438) and Kubota (US 2013/0242233). For example, Chien teaches blue phase liquid crystals that are stabilized with dopants and nanorods such as metallic nanorods ([Abstract], Paragraph [0017]), but fails to disclose the combination and arrangement of elements as recited above. Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 26.
Regarding claim 28, Abbott discloses the limitations of claim 1 above. However, Abbott fails to teach or disclose “the surface pattern is a hexagonal array of features, the pattern period Ls is the center-to-center distance of adjacent features, and the pattern period Ls is equal to the square root of two times the lattice constant of a unit cell of the monocrystalline liquid crystalline material”. The examiner further considered Chien (US 2012/0262662), Oton (US 2019/0250438) and Kubota (US 2013/0242233). For example, Chien teaches blue phase liquid crystals that are stabilized with dopants and nanorods such as metallic nanorods ([Abstract], Paragraph [0017]), but fails to disclose the combination and arrangement of elements as recited above. Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 28.
Regarding claim 32, Abbott discloses the limitations of claim 1 above. However, Abbott fails to teach or disclose “the surface comprises a second surface pattern that extends over a second area and a monocrystalline liquid crystalline material that extends over the second area, wherein the monocrystalline liquid crystalline material that extends over the first area has a first unit cell orientation, the monocrystalline liquid material that extends over the second area has a second unit cell orientation and is separated by the monocrystalline liquid material that extends over the first area by a single defect line”. The examiner further considered Kubota (US 2013/0242233), Chien (US 2012/0262662) and Oton (US 2019/0250438). For example, Kubota teaches the composite of a polymer and a liquid crystal, which exhibits a blue phase (Figure 1), in which the composite is disposed and extending between two substrates (200 and 201 in Figure 2), but fails to disclose the combination and arrangement of elements as recited above. Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 32.
Regarding claim 33, Abbott discloses the limitations of claim 1 above. However, Abbott fails to teach or disclose “the monocrystalline liquid crystalline material overlies a surface that comprises patterned regions separated by an unpatterned region”. The examiner further considered Chien (US 2012/0262662), Oton (US 2019/0250438) and Kubota (US 2013/0242233). However, Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 33.
Regarding claim 39, Abbott discloses the limitations of claim 38 above. However, Abbott fails to teach or disclose “the second substrate surface is homogenous”. The examiner further considered Kubota (US 2013/0242233), Chien (US 2012/0262662) and Oton (US 2019/0250438). For example, Kubota teaches the composite of a polymer and a liquid crystal, which exhibits a blue phase (Figure 1), in which the composite is disposed and extending between two substrates (200 and 201 in Figure 2), but fails to the second substrate surface is homogenous. Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 39.
Regarding claim 40, Abbott discloses the limitations of claim 38 above. However, Abbott fails to teach or disclose “the second substrate surface has a second surface pattern”. The examiner further considered Kubota (US 2013/0242233), Chien (US 2012/0262662) and Oton (US 2019/0250438). For example, Kubota teaches the composite of a polymer and a liquid crystal, which exhibits a blue phase (Figure 1), in which the composite is disposed and extending between two substrates (200 and 201 in Figure 2), but fails to the second substrate surface is homogenous. Abbott, Chien, Oton and Kubota, applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871